COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Elizabeth Beeton and Don Mafrige

Appellate case number:   01-14-00252-CV


       The Court REQUESTS a response from Real Party in Interest, James D. Yarbrough and
from Respondent, Janelle Williams. The responses, if any, should be filed by Monday, March
31, 2014 at 3:00pm.
       It is so ORDERED.

Judge’s signature: __/s/Harvey Brown
                   X Acting individually    Acting for the Court


Date: March 27, 2014